Citation Nr: 0019769	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1952 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for residuals of pneumonia and psychiatric problems.  The 
Board remanded this case in February 1997 and issued a 
decision denying both claims in June 1999.  The appellant 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  

In December 1999, the Court granted a joint motion for remand 
which vacated the Board's decision regarding the claim for 
service connection for residuals of pneumonia.  The claim for 
service connection for an acquired psychiatric disorder was 
dismissed.  In the meantime, the appellant has submitted new 
evidence in support of his claim, and has waived RO 
consideration of this evidence.  See 38 C.F.R. § 1304(c) 
(1999).


FINDINGS OF FACT

1.  The appellant has presented competent medical evidence of 
a causal relationship between his bronchiectasis and his in- 
service treatment for pneumonia.

2.  The appellant's claim for service connection for 
residuals of pneumonia is plausible, and VA has a further 
duty to assist him in the development of his claim.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of pneumonia is well grounded, and VA has a further duty to 
assist the appellant in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he currently suffers from 
residual disability stemming from in- service pneumonia.  His 
claimed residuals include allergic rhinitis, bronchitis, 
asthma, sinusitis, head colds, ear ringing, limb weakness, 
depression, coughing spasms, shortness of breath, pleurisy 
and lung scarring.  As noted in the Introduction section, the 
Board denied this claim in a decision dated in June 1999.  As 
reason therefor, the Board found that the appellant had 
failed to present any medical evidence which established that 
he suffered from any residual disability stemming from his 
in- service treatment of pneumonia.

Evidence before the Board in June 1999 included the 
appellant's service medical records which indeed showed that 
he underwent 14 days of hospitalization for primary, atypical 
pneumonia of the lower lobe bilaterally in mid- March 1952.  
However, a chest x- ray examination taken at the time of his 
hospitalization discharge showed resolution of the pneumonia 
without further complaint.  His separation examination in 
April 1952, which also included a chest x- ray examination, 
revealed a normal clinical evaluation of his nose, sinuses, 
lungs and chest.  At that time, an examiner noted a history 
of pneumonia with a comment of "ND" (no disease). 

Post- service, the next available medical record consisted of 
private clinical records from Dr. Schofman which showed the 
appellant's treatment for nasopharyngitis, left- sided, 
obstructing deviated septum, and chronic infection along the 
tonsillar wall beginning in April 1971.  His subsequent VA 
and private clinical records showed his treatment for 
treatment for allergic rhinitis, sinusitis, septoplasty, 
tonsillectomy and chronic bronchitis.  A March 1993 VA chest 
x- ray examination was interpreted by the radiologist as 
showing left lower lobe subsegmental plate atelectasis or 
pulmonary scar.  However, a July 1993 VA non- tuberculosis 
diseases and injuries examination failed to identify any 
residual disability stemming from his pneumonia, and an 
October 1996 chest x- ray examination, conducted at the Stat 
Clinic, was negative for abnormality or evidence of active 
cardiopulmonary disease.  There was no medical evidence of 
record suggesting a link, or nexus, between his in- service 
treatment for pneumonia and his claimed residual 
disabilities.

To this point in the appeal, the only opinion in support of 
the claim consisted of the appellant's lay opinion that he 
manifested residuals of the in- service pneumonia.  He 
testified to chronic breathing problems, as well as chest and 
head cold problems, since his separation from service which 
he self- treated with over- the- counter medications.  He 
further testified that "all" of his doctors agreed with him 
that his sinusitis and bronchitis "could" be an "after 
effect" of pneumonia.  See Appellant's June 1996 Transcript 
of Hearing Before the Board of Veterans' Appeals in 
Washington, D.C., page 14.  However, upon further 
questioning, he indicated that he had "[n]ot really" 
discussed his history of pneumonia with the physician who 
treated him for bronchitis, and he did not identify any 
particular physician as being capable of providing an opinion 
on his behalf.  Id.  Medical records submitted after the 
Board remand in February 1997 failed to suggest that the 
appellant manifested any residual disability from the in- 
service pneumonia.  In a letter dated in August 1998, he 
indicated that he talked to a doctor who allegedly told him 
that sinusitis and bronchitis was definitely related to 
pneumonia, but he did not identify the doctor or otherwise 
indicate that he potentially possessed any new information to 
offer in support of his claim.

Evidence received in June 2000 includes a March 2000 letter 
from Roland E. Nieman, Jr., M.D., F.C.C.P., who opined that 
there was a distinct possibility that the appellant's area of 
bronchiectasis, as identified by a computerized tomography 
(CAT) scan, was related to his history of severe pneumonia in 
service.  This opinion is sufficient to well ground his 
claim.  See Caluza v. Brown, 7 Vet.App. 498 (1995); Harris v. 
West, 203 F.3d 1347 (2000) (medical opinion based upon lay 
history may be regarded as competent medical evidence).  As 
addressed in the remand, the Board is of the opinion that 
further development is necessary prior to any further 
adjudication of this claim.



ORDER

The claim for service connection for residuals of pneumonia 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As the claim of claim of entitlement to service connection 
for residuals of pneumonia is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to his claim.  Morton v. West, 12 Vet.App. 477, 486 
(1999).  See Epps v. Gober, 126 F.3d 1464, 1467 (Fed.Cir. 
1997), cert denied, ____ U.S. ____,118 S.Ct. 2348, 141 
L.Ed.2d 718 (1998).  Based upon the particular facts of this 
claim, the Board is of the opinion that the RO should obtain 
all records relied upon by Dr. Nieman in arriving at his 
opinion.  Thereafter, the appellant should be afforded VA 
examination by a pulmonary specialist, with benefit of review 
of the claims folder, in order to determine the nature and 
severity of any residuals of pneumonia in service, if any.

Accordingly, this appeal is REMANDED for the following 
further actions:

1.  The RO should obtain all records relied upon 
by Dr. Nieman in arriving at his March 2000 
opinion, to include all laboratory tests and CAT 
scan studies.  The RO should also ask the 
appellant to provide the names and address of any 
other private medical providers whose records are 
relevant to his claim, and should take the 
necessary steps to obtain those records.

2.  The RO should obtain the appellant's VA 
inpatient and outpatient clinical records since 
February 1997, and associate those records with 
the claims folder.

3.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  This may include any other 
doctor's statement regarding residual disability 
stemming from his in- service or pneumonia.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

4.  When this development is completed, the 
appellant should be scheduled for VA examination 
by pulmonary specialist in order to determine the 
nature and severity of any residuals of pneumonia, 
if any.  The examiner should review the contents 
of the claims file, and obtain relevant history 
from the appellant.  Following the examination, 
the examiner should express opinion as to whether 
it is least as likely as not that any current 
disability of the lungs, sinuses, or otherwise, is 
related to, or is a residual of, the pneumonia for 
which the appellant was treated during active 
service?  The claims folder and a copy of this 
remand should be made available to the examiner.

5.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

6.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for residuals of pneumonia 
back with consideration given to all of the 
evidence of record and any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



